 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 67 
650
 Europa Auto Imports, Inc. d/b/a Mercedes-Benz of 
San Diego and
 International Association of Ma-
chinists and Aerospace Workers, AFLŒCIO, 
District Lodge 190, Petitioner.  
Case 21ŒRCŒ
021210 
August 25, 2011 
DECISION AND CERTIFICATION OF 
REPRESENTATIVE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE The National Labor Relations Board, by a three-
member panel, has considered an objection and determi-
native challenges to ballots cast in an election held on 
August 31, 2010, and the administrative law judge™s re-
port recommending disposition of them.  The election 

was conducted pursuant to a Decision and Direction of 
Election.  The tally of ballots shows 24 votes cast for and 
19 against the Petitioner, with 5 challenged ballots, 

which are sufficient in number to affect the results of the 
election. The Board has reviewed the record in light of the ex-
ceptions and briefs, has adopted the judge™s findings
1 and 
recommendations,
2 and finds that a ce
rtification of repre-
sentative should be issued for the reasons explained be-

low. 
The election was held in a unit of the Employer™s auto 
technicians.  The Employer™s
 objection alleges that the 
Board agent engaged in misconduct by refusing to allow 
employees Mauricio Zaragoza and Lee Maher to vote.  
The judge recommended overruling the objection, find-

ing that Zaragoza and Maher were not eligible to vote 
because the Employer had impr
operly transferred them to 
the technician classification on
ly days before the end of 
the eligibility period in order to affect their voting eligi-
bility.  Although we affirm the judge™s recommendation 

to overrule the Employer™s objection, we do not rely on 
                                            
1 The judge was sitting as a hearing 
officer in this representation 
proceeding.  The Employer has im
plicitly excepted to some of the 
hearing officer™s credibility findings. 
 The Board™s established policy is 
not to overrule a hearing officer™s
 credibility resolutions unless the 
clear preponderance of all the relevant
 evidence convinces us that they 
are incorrect.  
Stretch-Tex Co
., 118 NLRB 1359, 1361 (1957).  We 
have carefully examined the record and find no basis for reversing the 
findings. 
2 In the absence of exceptions, we adopt, pro forma, the judge™s rec-
ommendation to overrule the challenge
s to the ballots of Peter Faber, 
Brian Palmiter, Jose Ca
sanova, and Chris Switzer. 
In adopting the judge™s recommenda
tion to sustain the challenge to 
the ballot of Remo Bersinger, we agr
ee with the judge that Bersinger is 
a supervisor within the meaning of Sec. 2(11) of the Act as a result of 
his authority to promote bargaini
ng unit employees using independent 
judgment.  We do not rely on the j
udge™s finding that Bersinger assigns 
work to employees. 
his rationale.  As explained below, the Employer™s asser-
tion that Zaragoza and Maher were eligible to vote is 
untimely, as eligibility is not properly litigated through 
the postelection objections process.  The only question 

before the Board at this stag
e of the proceeding is wheth-
er the Board agent acted im
properly, based on the infor-
mation available to him, in refusing to allow Zaragoza 

and Maher to vote.  We find that he did not. 
In his Decision and Direction of Election, the Acting 
Regional Director found that Zaragoza and Maher were 

not eligible to vote, based on evidence presented by the 
Employer at the preelection 
hearing.  After the preelec-
tion hearing, but before the end of the eligibility period, 
the Employer made operational changes that could have 
affected Zaragoza™s and Maher™s eligibility.  Most im-

portant, the Employer placed th
em into a technician clas-
sification that was included in the unit.  In seeking re-
view of the Decision and Direction of Election, however, 

the Employer failed to bring these changes to the atten-
tion of the Board.  The Boar
d denied the request for re-
view in relevant part and adopted the Acting Regional 

Director™s decision finding that Zaragoza and Maher 
were not eligible to vote. 
At the preelection conference
, the Board agent, in ac-
cordance with the Board™s or
der denying review, struck 
the names of Zaragoza and Maher from the eligibility 
list.  The Employer did not raise the issue of changed 

circumstances at that time.  Similarly, no one apprised 
the Board agent of any changed circumstances when he 
denied Zaragoza™s and Maher™s attempts to vote during 

the election, or at any other 
time before the polls closed.  
Instead, after the election, the Employer filed an objec-
tion alleging that the Board agent™s failure to allow Zara-
goza and Maher to vote ﬁchilled the laboratory condi-
tions of the election atmosphere and created a condition 

where voters were disenfranchised from the election pro-
cess.ﬂ 
Following the election, the Acting Regional Director 
issued a supplemental decision ordering a hearing on the 
challenged ballots of several employees.  In that supple-
mental decision, the Acting Re
gional Director also ad-
dressed the Employer™s objection, finding that the Board 
agent acted properly in refusing to allow Zaragoza and 
Maher to vote.  Nevertheless, the supplemental decision 

expressly permitted the parties to present evidence at the 
hearing concerning ﬁpossible changed circumstances in 
terms and conditions of employment for Maher and Za-

ragozaﬂ and ﬁthe election-day events related to their 
franchise.ﬂ  At the postelection hearing, the Employer 
presented, for the first time
, evidence that Zaragoza and 
Maher had been transferred in
to the technician classifica-
tion. 
 MERCEDES-BENZ OF SAN DIEGO
 651
We depart from the judge™s 
analysis insofar as he ex-
amined the Employer™s objection in terms of Zaragoza™s 
and Maher™s eligibility.  It is well established that the 
Board will not permit a party to raise eligibility issues 

under the guise of a postelection objection.  As the Board 
has long held, and as the S
upreme Court has recognized, 
ﬁchallenges to the eligibility of voters [must] be made 

prior to the actual casting of ballots, so that all uncon-
tested votes are given absolute finality.ﬂ  
NLRB v. A. J. 
Tower Co., 
329 U.S. 324, 331 (1946); accord: 
Solvent 
Services, 313 NLRB 645, 646 (1994) (ﬁ[I]n the interest 
of promoting election finality, postelection challenges 
will not be permittedﬂ).  The same holds true for chal-
lenges to preelection rulings that employees are not eli-
gible to vote.  Here, the Employer had multiple preelec-

tion opportunities to present evidence of Zaragoza™s and 
Maher™s reclassification, including to the Board in its 
request for review and to th
e Board agent at the preelec-
tion conference or, at the very latest, at any time before 
the polls closed.  Having failed to do so, the Employer 
cannot now use a postelection 
objection to argue that 
Zaragoza and Maher were elig
ible voters.  Accordingly, 
we find that the Employer™s
 argument that changes to 
Zaragoza™s and Maher™s job duties made them eligible 

was not timely made.
3 The only question properly before the Board, there-
fore, is whether, as alleged in the Employer™s objection, 

the Board agent™s actions require setting aside the elec-
tion.  To prevail on that question, the Employer, as the 
objecting party, must establish facts raising a ﬁreasonable 

doubt as to the fairness and validity of the election,ﬂ 
Rheem Mfg. Co
., 309 NLRB 459, 460 (1992), quoting 
Polymers, Inc.
, 174 NLRB 282 (1969), enfd. 414 F.2d 
999 (2d Cir. 1969), cert. denied 396 U.S. 1010 (1970).  
The Employer contends that 
the fairness of the election 
was compromised because the Board agent struck the 
names of Zaragoza and Maher from the eligibility list 
and did not allow them to vote.  We disagree. 
The Board agent clearly adhered to established elec-
tion procedures.  Section 11338.7 of the Board™s 
Casehandling Manual (Part Two), Representation Proce-

dures provides, in relevant part: 
 Persons in job classifications specifically excluded by 

the Decision and Direction of Election should be re-
fused a ballot, even under challenge, unless there have 
been changed circumstances.  The Board agent must 

exercise discretion in deciding whether to allow a vote 
                                            
3 The fact that the Acting Regiona
l Director permitted the Employer 
to introduce evidence of ﬁchanged 
circumstancesﬂ does not require the 
Board to find that such circumstances 
existed or to engage in a belated 
re-examination of eligibility. 
under challenge when the person presents plausible 
reasons for being permitted to vote despite the exclu-
sion or when there is some question as to whether the 
person is actually within the excluded group. 
. . . . 
In all situations where reasonable doubt exists concern-
ing whether the prospective voter falls within an in-

cluded or excluded category or whether changed cir-
cumstances have altered the voter™s eligibility status, 
the challenged ballot procedure should be used.
4  Here, the Board agent acted in accordance with the Board™s 

denial of review of the Decision and Direction of Election, 
which specifically excluded Zaragoza and Maher from the 
unit.  As described, moreover, neither the Employer nor 

Zaragoza or Maher provided the Board agent any reasons, 
much less ﬁplausible reasons,ﬂ why they should have been 
permitted to vote or why, because of changed circumstanc-

es, there was at least a ﬁreasonable doubtﬂ concerning their 
eligibility.  Thus, given the evidence available to the Board 
agent at the time, his decision not to allow Zaragoza and 

Maher to vote was fully consistent with the Board™s stand-
ard procedures.  In those circumstances, we find that his 
actions do not raise a ﬁreasonable doubt as to the fairness 

and validity of the election.ﬂ  We therefore overrule the 
Employer™s objection. 
In view of the foregoing, and inasmuch as the four 
challenged ballots the judge concluded should be count-
ed are insufficient to affect 
the results of the election, we 
shall certify the Petitioner. 
CERTIFICATION OF REPRESENTATIVE 
IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for International Association of Machinists and 
Aerospace Workers, AFLŒCIO, District Lodge 190, and 
that it is the exclusive colle
ctive-bargaining representa-
tive of the employees in th
e following appropriate bar-
gaining unit: 
 All flat-rate technicians, PDI Technicians, Roadside 

Assistant Technicians, and hourly Smart technicians 
employed by the Employer at its facility located at 

4750 Kearny Mesa Road, San Diego, CA; excluding all 
other employees, Service Advisors, all other hourly 
technicians, Parts Department employees, Loaner De
                                            
4 Although the Casehandling Manual is not binding on the Board, it 
provides ﬁoperational guidanceﬂ that is ﬁintended to safeguard a free 

and fair election.ﬂ  
Queen Kapiolani Hotel
, 316 NLRB 655, 655 fn. 5 
(1995); 
Kirsch Drapery Hardware, 299 NLRB 363, 364 (1990). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 652 
partment employees, Rental Car Department employ-
ees, Warranty Administration employees, Cashiers, 
Greeters, Car Washers, office clerical employees, 
guards and supervisors as defined in the Act. 
 